EXHIBIT 10.1

 

May 12, 2009

Knut Kjaer

Stjerneveien 11

0779 Oslo

Norway

 

Dear Knut:

 

On behalf of RiskMetrics Group (RMG), I am pleased to confirm the following
offer of employment to you:

 

Position:  President.  In this position, you will report to Ethan Berman, CEO,
and you will be based in our offices in New York City.

 

Employment Date:  May 1, 2009.  Employment is contingent on receiving
verification of a satisfactory background check and obtaining all required visas
and/or authorizations for your work in the United States.

 

Base Compensation:  You will be compensated at an annual rate of US$400,000.00
or semi-monthly (per pay period) rate of U.S.$16,666.67, less applicable taxes.

 

Bonus:   Subject to meeting mutually agreed upon goals and objectives, you will
be eligible for an annual performance bonus.  Initially, your target performance
bonus will be 2x your annual base salary and it is expected that any bonus, if
earned, will be paid approximately 50% in cash and the other 50% in the form of
equity.  Performance bonuses are paid out in the first quarter of each year, for
work performed in the previous year. You are eligible to make 20 percent more
than 2x your annual base salary if you exceed targets by 20 percent or more.

 

Equity Grant:  You will receive an option to acquire 400,000 shares of RMG
common stock.  The per share exercise price for the option will be the fair
market value of the stock on the date of grant (and the option will be granted
on the 2nd NYSE trading day following RMG’s first public release of earnings
after you begin working for RMG). The options will vest over four years, 25%
each year.  If, within your first two years of employment, there is a change of
control, a change of CEO or RMG terminates your employment for any reason other
than cause, then the first 50% of this option grant (meaning the portion
covering 200,000 shares) will be automatically vested.  For purposes of the
prior sentence, (a) “change of control” shall mean, (i) a dissolution or
liquidation of RMG, (ii) a sale of all or substantially all of RMG’s assets,
(iii) a merger or consolidation involving RMG in which RMG is not the surviving
corporation or (iv) a merger or consolidation involving RMG in which RMG is the
surviving corporation but the holders of shares of RMG common stock receive
securities of another corporation and/or other property, including cash; and
(b) “cause” shall have the meaning given to it in Section 1.6(f)(i & ii) of
RMG’s 2007 Omnibus Incentive Compensation Plan (the “Plan”).  For clarity, any
notice of breach(es) under Section 1.6(f)(i)(B)(1) of the Plan must be in
writing.

 

Change of Control:  If, within your first two years of employment, there is a
change of control (as defined in the prior section) or a change of CEO and your
employment with RMG is terminated during that two year period either by you or
RMG (other than by RMG for cause), then you will be paid the remainder of your
base salary otherwise due and payable from the date of termination through
April 30, 2011.  Such amount will be paid in a lump sum payment within thirty
(30) days of the date of termination.

 

Relocation:  In consideration of your move to New York for this position, RMG
will reimburse you for up to US$100,000.00 in relocation expenses.

 

GCapm:  RMG acknowledges your involvement with GCapm, a company that has
developed concepts for asset management that may have significant economic
value.  While you shall be permitted to continue to oversee your interest in
GCapm, in doing so you shall take all reasonable steps to avoid any conflict (or
potential conflict) of interest between the business of GCapm and that of RMG
and its clients.  In the event that you plan to sell GCapm and/or its
concepts/assets, you shall provide RMG with a preferential right to review and
consider the acquisition of GCapm or its concepts/assets.

 

Other Commitments:  While you are required to devote your full business time and
attention to RMG in the role of President, it is acknowledged and agreed that
you shall be permitted to continue with those of your current commitments as
outlined on Appendix 1 to this letter.  You agree to (a) disclose to the RMG
Board all amounts received by you with respect to your outside commitments;
(b) take all reasonable steps to avoid any conflict (or potential conflict) of
interest between your outside commitments and that of RMG and its clients and
(c) not take on any additional outside commitments without first receiving the
prior approval of RMG’s Board.

 

Benefits:  Based upon a May 1, 2009 start date, you will be eligible to
immediately participate in our comprehensive health benefits program, which
includes medical and dental insurance. Please refer to our summary of benefits
packet for a comprehensive description of all Company benefits

 

--------------------------------------------------------------------------------


 

Other

 

Benefits:  s a full-time employee, you will be eligible for paid time off (PTO)
allowance. The annual PTO is 20 days per calendar year.  Based upon a May 1,
2009 start date you will be eligible for 14 PTO days for the remainder of 2009. 
In addition, you will be eligible for all remaining Company designated holidays
for this year. You will be eligible to participate in our 401(k) Savings plan on
the first day of the month following your start date.

 

IMPORTANT:  You acknowledge that by accepting this position you will not violate
the terms of any agreement applicable to you, and that you will not utilize or
make available to us any confidential or proprietary information of any third
party or violate any obligation with respect to such information.

 

All employees are required to sign RMG’s Regulatory Code of Ethics.  A copy is
attached; please read this document carefully. Your offer of employment is
contingent upon signing this document and continued employment is subject to all
of its terms and conditions.  While I have every expectation that you will have
a successful career with us, I must remind you that your employment with RMG is
on an “at will” basis, which means that either of us may choose to terminate
your employment at any time, with or without cause.

 

Accordingly, nothing in this offer letter should be construed as creating a
contract on employment for a specified term.

 

Government regulations require us to make all offers of employment contingent
upon your ability to provide proof of your identity and legal certification to
work in the United States.  We will work with you to help obtain this
certification.

 

This letter agreement is made and entered into in the State of New York, USA and
shall in all respects be interpreted, enforced, and governed under the laws of
the State of New York.

 

If you find our offer to be acceptable, please sign this letter below and return
it and all other enclosed forms to me.

 

We are excited about the many ways you will contribute to the challenges ahead
of us as well as providing you with a rewarding career path.  I look forward to
your accepting this offer, and in the meantime, if you have any questions,
please do not hesitate to contact me.

 

 

Sincerely,

 

 

 

 

 

 

 

Ethan Berman, Chief Executive Officer

 

 

 

RiskMetrics Group

 

 

The undersigned accepts the above employment offer and agrees that it contains
the terms of employment with RiskMetrics Group, that the employment offered is
“at will” as described above and that this offer supersedes any and all prior
understandings, offers or agreements, whether oral or written, and that there
are no other terms express, or implied.

 

 

 

Accepted:

 

 

 

 

 

 

Knut Kjaer

 

 

 

 

 

 

 

Date:

 

 

 

Appendix 1 to Knut Kjaer Letter

 

--------------------------------------------------------------------------------


 

Outside Commitments

 

1.  Member of the investment committee of the Dutch pension fund ABP/APG. (5 – 6
meetings per year, one in New York, the other in Amsterdam).

 

2.  Executive Advisor to FSN Capital Partners (Nordic private equity company, 4
– 8 meetings per year in Oslo and Stockholm, but you will attend only a few of
them).

 

3.  Investment advisor to the Global Fund, a large vaccine fund managed by the
World Bank (it is expected that you will participate only in telephone
meetings).

 

4.  Board member of Stromstangen, the personal investment company to Kim Wahl (2
– 4 meetings annually when convenient for you).

 

5.  Member of international advisory board of China Investment Cooperation
(annual meetings).

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

Pursuant to the requirements of Section 13 or 15(d) of the Securities Act of
1934, the registrant has duly caused this report to be signed on its behalf by
the undersigned; thereunto duly authorized this 4th day of August, 2009.

 

 

RiskMetrics Group, Inc.

 

 

 

/s/ M. ETHAN BERMAN

 

M. Ethan Berman

 

Chief Executive Officer

 

--------------------------------------------------------------------------------